Case 1:20-cv-00900-ALC-RWL Document1 Filed 02/03/20 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

NATURAL RESOURCES DEFENSE
COUNCIL, INC.,

)
)
)
Plaintiff, )
)
vs ) 1:20-cv-900

) “ECF Case
UNITED STATES ENVIRONMENTAL.)
PROTECTION AGENCY, )
)
Defendant. )
)
)

 

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
INTRODUCTION

1. Plaintiff Natural Resources Defense Council (NRDC) brings this suit to
compel the U.S. Environmental] Protection Agency (EPA) to produce records
pertaining to the remarks and speeches that Administrator Scott Pruitt delivered to
political organizations, industry lobbying groups, business associations, and other
groups. EPA has failed to produce any responsive records, refusing to disclose to the
public information regarding its then-Administrator’s remarks to groups outside of
the federal government. NRDC has a statutory right under the Freedom of
Information Act (FOIA), 5 U.S.C. § 552, to promptly receive nonexempt, responsive
records. The agency has violated FOIA by failing to produce those records.

2. In the months following his confirmation on February 17, 2017, Scott
Pruitt, then Administrator of the EPA, delivered remarks regarding agency policy

at several conferences and meetings with groups outside of the federal government.
Case 1:20-cv-00900-ALC-RWL Document1 Filed 02/03/20 Page 2 of 10

Some of these groups included the National Cattlemen’s Beef Association, the
Republican Attorneys General Association, and the Federalist Society.

a On April 24, 2017, NRDC submitted a FOIA request to EPA for records
pertaining to the remarks, speeches, and presentations that Administrator Pruitt
gave to groups outside of the federal government since his confirmation. Exhibit A.

4. Nearly two years later, on April 4, 2019, EPA notified NRDC that the
agency had completed its search and located 94 pages of responsive records. The
agency informed NRDC that it was withholding all responsive records in their
entirety pursuant to the deliberative process privilege. Exhibit B.

5. NRDC filed its administrative appeal on July 1, 2019, objecting to
EPA’s withholding of all records in their entirety, the agency’s failure to justify its
broad withholdings, and its failure to search the records of custodians likely to have
responsive documents. Exhibit C.

6. On August 28, 2019, EPA partially granted NRDC’s administrative
appeal “with respect to the search for records” and acknowledged that the agency
failed to determine whether nonexempt information was segregable and should
have been disclosed. Exhibit D. The agency said that it would contact NRDC within
seven business days to discuss the supplemental search and the timing of additional
review.

7. On September 13, 2019, an official at EPA called NRDC and left a
voicemail stating that NRDC should expect a “response” within the next two weeks.

NRDC promptly returned the call and also left a voicemail.
Case 1:20-cv-00900-ALC-RWL Document1 Filed 02/03/20 Page 3 of 10

8. There have been no further communications from EPA about this
request, and EPA has not produced any responsive documents to NRDC.

9. NRDC seeks a declaration that EPA has violated FOIA by failing to
promptly produce all nonexempt responsive records, failing to conduct an adequate
search, failing to segregate and produce nonexempt material, and failing to justify
its withholding of records. NRDC seeks an injunction ordering EPA to disclose
without further delay all nonexempt, responsive records to NRDC.

THE PARTIES

10. Plaintiff NRDC is a national, nonprofit environmental and public
health membership organization with hundreds of thousands of members
nationwide. NRDC engages in research, advocacy, public education, and litigation
related to protecting public health and the environment.

11. Defendant EPA is a federal agency within the meaning of FOIA, 5
U.S.C. §§ 551(1), 552(H(1), and possesses or controls the records that NRDC seeks.

JURISDICTION AND VENUE
12. This Court has jurisdiction over this action pursuant to 28 U.S.C.
§ 1331 and 5 U.S.C. § 552(a)(4)(B).
13. Venue is proper in this district because plaintiff NRDC resides and has

its principal place of business in this judicial district. 5 U.S.C. § 552(a)(4)(B).
Case 1:20-cv-00900-ALC-RWL Document1 Filed 02/03/20 Page 4 of 10

STATUTORY FRAMEWORK

14. FOIA requires federal agencies to release records to the public, upon
request, unless one of nine statutory exemptions from disclosure applies. 5 U.S.C.
§ 552(a)-(b).

15. Within twenty business days of an agency’s receipt of a FOIA request,
the agency must “determine ... whether to comply” with the request.

Id. § 552(a)(6)(A)(i). The agency must “immediately notify” the requester of “such
determination and the reasons therefor.” Id.

16. Upon determination that it will comply with the request, an agency
must “promptly” produce nonexempt, responsive records. Id. § 552(a)(6)(C)().

17. When conducting its search, an agency must make reasonable efforts
to locate responsive records. Id. § 552(a)(3)(C)-(D).

18. Ifan agency determines that full disclosure of a record is not possible,
it must “consider whether partial disclosure of information is possible” and “take
reasonable steps necessary to segregate and release nonexempt information.” Id.

§ 552(a)(8)(A)(ii); see also id. § 552(b) (“[a]ny reasonably segregable portion of a
record shall be provided to any person requesting such record”).

19. An agency can withhold records pursuant to the deliberative process
privilege only when it “reasonably foresees that disclosure would harm an interest
protected” by the privilege. Id. § 552(a)(8)(A)G). The burden to justify its

withholdings rests on the agency. Id. § 552(a)(4)(B).
Case 1:20-cv-00900-ALC-RWL Document1 Filed 02/03/20 Page 5 of 10

20. When an agency determines that it will not comply with a request, the
requester has 90 days to appeal that determination to the agency.
Id. § 552(a)(6)(A)Q).

21. Upon receiving an appeal, an agency must make a determination with
respect to the appeal in the following twenty business days. Id. § 552(a)(6)(A)qi). If
the denial of records is upheld in whole or in part, the agency must inform the
requester of their right to seek judicial review. Id. § 552(a)(6)(A)(i1).

22. District courts may enjoin an agency from withholding agency records
and “order the production of any agency records improperly withheld.” Jd.

§ 552(a)(4)(B).
FACTUAL BACKGROUND

23. On February 17, 2017, Scott Pruitt was confirmed and sworn in as the
Administrator of the EPA.

24. Within days of his confirmation, Administrator Pruitt began to deliver
remarks and speeches regarding government policy at various meetings and events
with political organizations, industry lobbying groups, business associations, and
state government officials.

25. These events and meetings include but are not limited to: a Republican
Attorneys General Association meeting on February 26-27, 2017; the American
Farm Bureau Advocacy Conference on February 28, 2017; a meeting with the
Washington State chapter of the Farm Bureau on March 1, 2017; a National League

of Cities event on March 14, 2017; the National Cattlemen’s Beef Association’s
Case 1:20-cv-00900-ALC-RWL Document1 Filed 02/03/20 Page 6 of 10

annual legislative conference on March 30, 2017; a Federalist Society Luncheon on
March 31, 2017, where Administrator Pruitt was the featured guest; a meeting with
community members of East Chicago on April 19, 2017; an event at the Harvey
Mine in Sycamore, Pennsylvania, on April 18, 2017; and an event at the Thomas
Hill Power Plant in Clifton Hill, Missouri, on April 20, 2017.

26. On April 24, 2017, NRDC submitted a FOIA request seeking records
pertaining to the content of Administrator Pruitt’s speeches and remarks to groups
outside of the federal government, including any prepared remarks, notes taken
during his remarks, and any recordings of such remarks.

27. On May 38, 2017, EPA granted NRDC’s request for a fee waiver and
assigned the reference number EPA-HQ-2017-006487 to the FOIA request.

28. On October 26, 2017, EPA provided NRD€ with a list of custodians
whose records it would search for responsive material. The agency estimated that it
would complete its search no later than May 30, 2018.

29. NRDC responded by email on November 1, 2017, asking the agency to
produce records as soon as possible and on a rolling basis. NRDC noted that the
agency’s proposed list of custodians excluded several EPA employees who were
involved in Administrator Pruitt’s speaking engagements: Administrator Pruitt,
Byron Brown, Eric Vance, Kenneth Wagner, Troy Lyons, Amy Graham, Robin
Kime, Nancy Beck, Brittany Bolen, Mandy Gunasekara, Patrick Davis, and Albert
Kelly. Because these EPA employees were likely to have responsive records, NRDC

requested that EPA include them when conducting its search. EPA did not respond.
Case 1:20-cv-00900-ALC-RWL Document1 Filed 02/03/20 Page 7 of 10

30. On April 4, 2019, EPA notified NRDC that it had completed its review
and had located 94 pages of responsive records. The agency stated that all 94 pages
were exempt from FOIA under the deliberative process privilege and withheld all
responsive records in their entirety.

31. NRDC submitted an administrative appeal on July 1, 2019. In its
appeal, NRDC objected to the agency’s withholding of all responsive records in their
entirety, its failure to justify this broad application of the deliberative process
privilege, and the agency’s failure to conduct an adequate search that included
custodians likely to have responsive records.

32. On August 28, 2019, EPA issued its appeal decision. It stated that
“much of the withheld material” was exempt under the deliberative process
privilege, but gave no explanation for that assertion. However, the agency partially
granted the appeal “with respect to the search for records” and acknowledged that
the agency had “failed to conduct a review for reasonably segregable, non-exempt
portions of the records.”

33. The appeal decision stated that EPA would review the withheld
records for reasonably segregable nonexempt material and would discuss the
custodian issue with NRDC. EPA indicated that it would contact NRDC within
seven business days to discuss the supplemental search and the timing of the
review for segregable material.

34. The agency stated that the appeal decision “constitute[d] EPA’s final

determination on this matter,” and informed NRDC that it may obtain judicial
Case 1:20-cv-00900-ALC-RWL Document1 Filed 02/03/20 Page 8 of 10

review by filing a complaint in United States District Court pursuant to 5 U.S.C.
§ 552(a)(4)(B).

35. After receiving no communication from the agency within seven
business days, NRDC emailed the agency on Wednesday, September 11, 2019,
asking when to expect the call or email to discuss the search and timing of the
review.

386. On Friday, September 13, 2019, an EPA employee called NRDC and
left a voicemail, informing NRDC that it “should expect a response from us within
the next two weeks.”

37. NRDC returned the call the following Monday morning and left a
voicemail asking the agency to return the call.

38. There have been no further communications from EPA, and the agency
has produced no responsive records,

39.  Asof February 3,-2020, the FOIAonline.gov website lists the final
disposition of request number EPA-HQ-2017-006487 as “Full Denial Based on
Exemptions.”

CLAIM FOR RELIEF

40. Plaintiff incorporates by reference all preceding paragraphs.

41. Plaintiff has exhausted all administrative remedies.

42. Plaintiff has a statutory right under FOIA to promptly receive all

nonexempt records responsive to its FOJA request.
Case 1:20-cv-00900-ALC-RWL Document1 Filed 02/03/20 Page 9 of 10

43. EPA has violated its statutory duties under FOIA by failing to
promptly produce all nonexempt responsive records, failing to conduct an adequate
search, failing to produce all reasonably segregable portions of records, and failing
to justify its withholdings.

REQUEST FOR RELIEF

Plaintiff respectfully requests that this Court enter judgment against the
defendant agency as follows:

A. Declaring that EPA has violated FOIA by failing to produce nonexempt
responsive records, failing to conduct an adequate search, failing to segregate and
produce nonexempt portions of records, and failing to justify its withholdings;

B. Ordering that EPA produce the requested records to NRDC without
further delay and without charging search or duplication costs;

C. Retaining jurisdiction over this case to rule on any assertions by the
agency that certain responsive records are exempt from disclosure;

D. Ordering the agency to produce an index identifying any records or
parts thereof that it withholds and the basis for the withholdings, in the event that
it claims that certain responsive records are exempt from disclosure;

E. Awarding Plaintiff its costs and reasonable attorneys’ fees; and

F, Granting such other relief that the Court considers just and proper.

Respectfully submitted,
/s/ Robert M. Gustafson

Robert M. Gustafson
Case 1:20-cv-00900-ALC-RWL Document1 Filed 02/03/20 Page 10 of 10

' Dated: February 3, 2020

Natural Resources Defense Council
1152 15th Street NW Suite 300
Washington, DC 20005

T: (202) 717-8357
rgustafson@nrdc.org

Catherine Marlantes Rahm
Natural Resources Defense Council
40 West 20th Street

New York, NY 10011

T: (212) 727-4628

crahm@nrdc.org

Counsel for Plaintiff

10
